DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are currently pending.
The abstract submitted on 02/26/2021 is accepted.
The oath submitted on 02/26/2021 is accepted.
The drawings submitted on 02/26/2021 are accepted.
The IDS submitted on 06/23/2021 has been considered.
No foreign priority has been claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6, 8, 9, 12, 14, 20 – 27, 29, 30 of U.S. Patent No. 10,965,755. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to an obvious variant of the patented claims (See the table for details).

Application 17/187411
US Patent 10,965,755
1. A communication system comprising: a lead computer onboard a lead vehicle of a vehicle system, the lead computer in communication with a first lead communication device and a second lead communication device; and
1. A communication system comprising: a lead computer configured to be onboard a lead vehicle power group and in communication with a first lead communication device and a second lead communication device; and
a remote computer onboard a remote vehicle of the vehicle system, the remote computer configured to be in communication with a first remote communication device and a second remote communication device,
a remote computer configured to be onboard a remote vehicle power group of a vehicle system that includes the lead vehicle power group and at least the remote vehicle power group, the remote computer configured to be in communication with a first remote communication device and a second remote communication device,
wherein the lead computer is configured to communicate repeated command messages from the first and second lead communication devices to the first and second remote communication devices in an interleaving process within a message exchange cycle, and
wherein the lead computer is configured to communicate a command message from the first lead communication device to the first remote communication device during a first predetermined time slot in a message exchange cycle and communicate the command message from the second lead communication device to the second remote communication device in a subsequent, second predetermined time slot in the message exchange cycle, wherein the remote computer is configured to receive the command message from at least one of the first lead communication device or the second lead communication device via the first remote communication device or the second remote communication device,
wherein the remote computer is configured to communicate repeated response messages from the first and second remote communication devices to at least one of the first lead communication device or the second lead communication device in the interleaving process within the message exchange cycle.
wherein the remote computer is configured to communicate a response message to the lead computer in an interleaving process by communicating the response message from the first remote communication device to at least one of the first lead communication device or the second lead communication device
Omitted from the claims, however, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184. 
during a third time slot that is subsequent to the second time slot in the message exchange cycle, communicating the response message from the second remote communication device to the at least one of the first lead communication device or the second lead communication device during a fourth time slot that is subsequent to the third time slot in the message exchange cycle, communicating the response message from the first remote communication device to the at least one of the first lead communication device or the second lead communication device during a fifth time slot that is subsequent to the fourth time slot in the message exchange cycle, and communicating the response message from the second remote communication device to the at least one of the first lead communication device or the second lead communication device during a sixth time slot that is subsequent to the fifth time slot in the message exchange cycle
2. The communication system of claim 1, wherein the lead computer is configured to receive the response message from at least one of the first remote communication device or the second remote communication device via at least one of the first lead communication device or the second lead communication device.
2. The communication system of claim 1, wherein the lead computer is configured to receive the response message from at least one of the first remote communication device or the second remote communication device via at least one of the first lead communication device or the second lead communication device.
3. The communication system of claim 1, wherein the command messages comprise one or more of control data or identification data of one or more of the first lead communication device or the second lead communication device.
3. The communication system of claim 1, wherein the command message comprises control data and identification data of the first lead communication device or the second lead communication device.
4. The communication system of claim 1, wherein the response messages identify the first lead communication device or the second lead communication device from which the command message was received.
4. The communication system of claim 3, wherein the response message comprises lead identification data based at least in part on the lead identification data and identifying the first lead communication device or the second lead communication device from which the command message was received.
5. The communication system of claim 1, wherein the response messages identify the first remote communication device or the second remote communication device from which the response message is communicated.
5. The communication system of claim 4, wherein the response message also comprises remote identification data that identifies the first remote communication device or the second remote communication device from which the response message is communicated.
6. The communication system of claim 1, wherein at least one of the lead computer or the remote computer is configured to determine a status of at least one of the first lead communication device or the second lead communication device based on the response messages.
6. The communication system of claim 1, wherein at least one of the lead computer or the remote computer is configured to determine a status of at least one of the first lead communication device or the second lead communication device based at least partially on the response message.
7. The communication system of claim 1, wherein one or more of the lead computer or the remote computer is configured to determine a status of one or more of the first remote communication device or the second remote communication device based on the response messages.
9. The communication system of claim 1, wherein at least one of the lead computer or the remote computer is configured to determine a status of at least one of the first remote communication device or the second remote communication device based at least partially on the response message.
8. The communication system of claim 7, wherein one or more of the first lead communication device, the second lead communication device, the first remote communication device, or the second remote communication device is configured to communicate the status message to a remote server disposed off-board the vehicle system.
8. The communication system of claim 7, wherein one or more of the first lead communication device, the second lead communication device, the first remote communication device, or the second remote communication device is configured to communicate the status message to at least one of a remote server, an interface on the vehicle system, or a visual display device on the vehicle system.
9. The communication system of claim 1, wherein the remote computer is configured to communicate an alarm message to the lead computer from one or more of the first remote communication device or the second remote communication device in the interleaving process within the message exchange cycle.
12. The communication system of claim 1, wherein the remote computer is configured to communicate an alarm message from one or more of the first remote communication device or the second remote communication device in the message exchange cycle.
10. The communication system of claim 9, wherein the lead computer is configured to communicate an acknowledgement message from one or more of the first lead communication device or the second lead communication device in the interleaving process within the message exchange cycle responsive to receiving the alarm message.
14. The communication system of claim 12, wherein the lead computer is further configured to communicate an acknowledgement message from the first lead communication device in a seventh time slot in the message exchange cycle and communicate the acknowledgement message from the second lead communication device in an eighth time slot in the message exchange cycle.
11. The communication system of claim 1, wherein the remote vehicle is one of plural remote vehicle in the vehicle system.
20. The communication system of claim 1, wherein the remote vehicle power group is one of plural remote vehicle power groups in the vehicle system.
12. A method comprising: communicating repeated command messages from first and second lead communication devices of a lead computer onboard a lead vehicle of a vehicle system to first and second remote communication devices onboard a remote vehicle of the vehicle system in an interleaving process within a message exchange cycle; and communicating repeated response messages from one of the first or second remote communication devices to at least one of the first lead communication device or the second lead communication device in the interleaving process within the message exchange cycle.
21. A method comprising: communicating a command message during a first time slot in a message exchange cycle from a first lead communication device of a lead computer onboard a lead vehicle power group in a vehicle system; communicating the command message during a subsequent, second time slot in the message exchange cycle from a second lead communication device of the lead computer; receiving the command message at one or more of a first remote communication device or a second remote communication device of a remote computer onboard a remote vehicle power group in the vehicle system; and communicating a response message to the lead computer in an interleaving process by communicating the response message from the first remote communication device to at least one of the first lead communication device or the second lead communication device. 
13. The method of claim 12, further comprising receiving the response messages by at least one of the first lead communication device or the second lead communication device from at least one of the first remote communication device or the second remote communication device.
22. The method of claim 21, wherein the response message is received by at least one of the first lead communication device or the second lead communication device from at least one of the first remote communication device or the second remote communication device.

14. The method of claim 12, wherein the command messages comprise one or more of control data or identification data of the first lead communication device or the second lead communication device.
23. The method of claim 21, wherein the command message comprises control data and identification data of the first lead communication device or the second lead communication device.
15. The method of claim 12, wherein the response messages identify the first lead communication device or the second lead communication device from which the command message was received.
24. The method of claim 23, wherein the response message comprises lead identification data based at least in part on the lead identification data and identifying the first lead communication device or the second lead communication device from which the command message was received.
16. The method of claim 12, wherein the response messages identify the first remote communication device or the second remote communication device from which the response messages are communicated.
25. The method of claim 24, wherein the response message also comprises remote identification data that identifies the first remote communication device or the second remote communication device from which the response message is communicated.
17. The method of claim 12, further comprising determining a status of at least one of the first lead communication device or the second lead communication device based on the response message.
26. The method of claim 21, further comprising: determining a status of at least one of the first lead communication device or the second lead communication device based at least partially on the response message.
18. The method of claim 17, further comprising communicating a status message including the status of the at least one of the first lead communication device or the second lead communication device with a remote server disposed off-board the vehicle system.
27. The method of claim 26, further comprising: communicating a status message that includes an identification of the status of the at least one of the first lead communication device or the second lead communication device.
19. The method of claim 12, further comprising determining a status of at least one of the first remote communication device or the second remote communication device based on the response messages.
29. The method of claim 27, further comprising: determining a status of at least one of the first remote communication device or the second remote communication device based at least partially on the response message.
20. A communication system comprising: first and second lead communication devices disposed onboard a lead vehicle of a vehicle system; and first and second remote communication devices disposed onboard a remote vehicle of the vehicle system, wherein the first and second lead communication devices are configured to communicate repeated command messages to the first and second remote communication devices in an interleaving process within a first portion of plural time slots of a message exchange cycle, and wherein the first and second remote communication devices are configured to communicate repeated response messages to the first and second lead communication devices in the interleaving process within a second portion of plural time slots of the message exchange cycle.
30. A communication system comprising: a lead computer configured to be onboard a lead vehicle and in communication with a first lead communication device and a second lead communication device; and a remote computer configured to be onboard a remote vehicle of a vehicle system that includes the lead vehicle and at least the remote vehicle, the remote computer configured to be in communication with a first remote communication device and a second remote communication device, wherein the lead computer is configured to communicate a command message from the first lead communication device to the first remote communication device during a first predetermined time slot in a message exchange cycle and communicate the command message from the second lead communication device to the second remote communication device in a subsequent, second predetermined time slot in the message exchange cycle, wherein the remote computer is configured to receive the command message from at least one of the first lead communication device or the second lead communication device via the first remote communication device or the second remote communication device, wherein the remote computer is configured to communicate a response message to the lead computer in an interleaving process by communicating the response message from the first remote communication device to at least one of the first lead communication device or the second lead communication device.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 6 – 14, 17 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (US 20140188307 A1).

Regarding claim 1, Cooper et al. discloses a communication system (Cooper et al. FIG. 1; [0004] a communication system includes a wireless communication device and a controller, where the wireless communication device is configured to be disposed onboard a vehicle system having two or more propulsion-generating vehicles) comprising: 
a lead computer (Cooper et al. FIG. 2, lead locomotive controller 210; [0032] the controller may include one or more computer processors or other logic-based devices that perform operations based on instructions stored on a tangible and non-transitory computer readable storage medium) onboard a lead vehicle (Cooper et al. FIG. 1, lead propulsion-generating vehicles 104A) of a vehicle system (Cooper et al. FIG. 1, vehicle system 102), the lead computer in communication with a first lead communication device (Cooper et al. FIG. 2, local wireless communication device 208) and a second lead communication device (Cooper et al. FIG. 2, remote wireless communication device 206); and 
a remote computer (Cooper et al. FIG. 2, remote locomotive controller 210) onboard a remote vehicle of the vehicle system (Cooper et al. FIG. 1, remote locomotive/propulsion-generating vehicles 104B-D), the remote computer configured to be in communication with a first remote communication device (Cooper et al. FIG. 2, remote locomotive local wireless communication device 208) and a second remote communication device (Cooper et al. FIG. 2, remote locomotive wireless communication device 206; [0013] the remote wireless communication device communicates remote data signals, to an onboard communication mode, where the remote wireless communication device communicates local data signals, in relation to [0015] radio link, RF (radio frequency) link and RF communications describe communicating between two nodes in a network, such as a lead and a remote locomotive of a distributed power train), 
wherein the lead computer is configured to communicate repeated command messages from the first and second lead communication devices to the first and second remote communication devices (Cooper et al. [0013] the local wireless communication device communicates local messages between the propulsion-generating vehicles in the vehicle system to coordinate operations of the propulsion-generating vehicles, in relation to [0017] one propulsion-generating vehicle is designated as a lead (or active) unit and issues command messages to one or more propulsion-generating vehicles designated as remote units, where the command messages may be transmitted wirelessly as local data signals from the lead unit to the remote units) in an interleaving process within a message exchange cycle (Cooper et al. [0026] remote and local data signals may be transmitted simultaneously using different frequencies, channels, or timing patterns, among others, in relation to [0037] the communications may be interleaved or multiplexed, or the remote device may have multiple transceivers to allow for concurrent signal communication), and 
wherein the remote computer is configured to communicate repeated response messages (Cooper et al. [0013] the remote wireless communication device communicates remote data signals, to an onboard communication mode, where the remote wireless communication device communicates local data signals) from the first and second remote communication devices to at least one of the first lead communication device or the second lead communication device in the interleaving process within the message exchange cycle (Cooper et al. [0027] upon receipt, the remote units may be configured to implement the control signals and use the local wireless communication devices to send confirmation signals back to the lead unit).

Regarding claim 2, Cooper et al. discloses the lead computer is configured to receive the response message from at least one of the first remote communication device (Cooper et al. FIG. 2, remote locomotive local wireless communication device 208) or the second remote communication device (Cooper et al. FIG. 2, remote locomotive local wireless communication device 206) via at least one of the first lead communication device or the second lead communication device (Cooper et al. [0027] upon receipt, the remote units may be configured to implement the control signals and use the local wireless communication devices to send confirmation signals back to the lead unit).

Regarding claim 3, Cooper et al. discloses the command messages comprise one or more of control data or identification data of one or more of the first lead communication device or the second lead communication device (Cooper et al. [0024] the local data signals may be distributed power (DP) signals sent between lead and remote units to allocate power outputs for tractive and braking efforts among the propulsion-generating vehicles on the vehicle system when the total power output is distributed).

Regarding claim 6, Cooper et al. discloses at least one of the lead computer or the remote computer is configured to determine a status of at least one of the first lead communication device or the second lead communication device based on the response messages (Cooper et al. [0024]  local data signals may include confirmation signals sent to acknowledge receipt of a received control signal and status signals sent to communicate a current status of a propulsion-generating vehicles and operating parameters of machinery thereof).

Regarding claim 7, Cooper et al. discloses one or more of the lead computer or the remote computer is configured to determine a status of one or more of the first remote communication device or the second remote communication device based on the response messages (Cooper et al. [0039] If the lead unit were to request status updates, each remote unit would be able to transmit its own status and also the statuses it has received from other remote units).

Regarding claim 8, Cooper et al. discloses one or more of the first lead communication device, the second lead communication device, the first remote communication device, or the second remote communication device is configured to communicate the status message (Cooper et al. [0021] the remote wireless control signals may warn an operator of the vehicle system of a changing route condition, such as a change in the speed limit, an upcoming section of the route being occupied by another vehicle system, an upcoming section of the route being damages, and the like) to a remote server disposed off-board the vehicle system (Cooper et al. [0021] the remote wireless communication devices on the propulsion-generating vehicles are configured to communicate with an off-board signaling device that is located remotely from the vehicle system [0023] the off-board signaling device may be a wayside transponder installed at various block points and/or route locations that send PTC signals to the vehicle system).

Regarding claim 9, Cooper et al. discloses the remote computer is configured to communicate an alarm message to the lead computer (Cooper et al. [0024] the local data signals may include status signals sent to communicate a current status of a propulsion-generating vehicles and operating parameters of machinery thereof, the actual power outputs generated by other propulsion-generating vehicles, lubricant and/or water temperatures, and the like) from one or more of the first remote communication device or the second remote communication device in the interleaving process within the message exchange cycle  (Cooper et al. [0042] if the received local data signal contains a safety control signal, used to stop movement of the propulsion-generating vehicles when one or more safety regulations are violated, the controller may assign both wireless communication devices to communicate the safety control signal to other propulsion-generating vehicles).

Regarding claim 10, Cooper et al. discloses the lead computer is configured to communicate an acknowledgement message from one or more of the first lead communication device or the second lead communication device in the interleaving process within the message exchange cycle responsive to receiving the alarm message (Cooper et al. [0024] the local data signals may include confirmation signals sent to acknowledge receipt of a received control signal).

Regarding claim 11, Cooper et al. discloses the remote vehicle is one of plural remote vehicle in the vehicle system (Cooper et al. FIG. 1, propulsion-generating vehicles 104B-D).

Regarding claim 12, Cooper et al. discloses a method (Cooper et al. FIG. 4) comprising: 
communicating repeated command messages from first (Cooper et al. FIG. 2, local wireless communication device 208) and second lead communication devices (Cooper et al. FIG. 2, remote wireless communication device 206) of a lead computer (Cooper et al. FIG. 2, lead locomotive controller 210; [0032] the controller may include one or more computer processors or other logic-based devices that perform operations based on instructions stored on a tangible and non-transitory computer readable storage medium) onboard a lead vehicle (Cooper et al. FIG. 1, lead propulsion-generating vehicles 104A) onboard a lead vehicle (Cooper et al. FIG. 1, lead propulsion-generating vehicles 104A) of a vehicle system (Cooper et al. FIG. 1, vehicle system 102) to first (Cooper et al. FIG. 2, remote locomotive local wireless communication device 208) and second remote communication devices (Cooper et al. FIG. 2, remote locomotive wireless communication device 206) onboard a remote vehicle (Cooper et al. FIG. 1, remote locomotive/propulsion-generating vehicles 104B-D) of the vehicle system (Cooper et al. [0013] the local wireless communication device communicates local messages between the propulsion-generating vehicles in the vehicle system to coordinate operations of the propulsion-generating vehicles, in relation to [0017] one propulsion-generating vehicle is designated as a lead (or active) unit and issues command messages to one or more propulsion-generating vehicles designated as remote units, where the command messages may be transmitted wirelessly as local data signals from the lead unit to the remote units) in an interleaving process within a message exchange cycle (Cooper et al. [0026] remote and local data signals may be transmitted simultaneously using different frequencies, channels, or timing patterns, among others, in relation to [0037]  the communications may be interleaved or multiplexed, or the remote device may have multiple transceivers to allow for concurrent signal communication); and 
communicating repeated response messages from one of the first or second remote communication devices (Cooper et al. [0013] the remote wireless communication device communicates remote data signals, to an onboard communication mode, where the remote wireless communication device communicates local data signals) to at least one of the first lead communication device or the second lead communication device in the interleaving process within the message exchange cycle (Cooper et al. [0027] upon receipt, the remote units may be configured to implement the control signals and use the local wireless communication devices to send confirmation signals back to the lead unit).

Regarding claim 13, Cooper et al. discloses receiving the response messages by at least one of the first lead communication device or the second lead communication device from at least one of the first remote communication device or the second remote communication device (Cooper et al. [0027] upon receipt, the remote units may be configured to implement the control signals and use the local wireless communication devices to send confirmation signals back to the lead unit).

Regarding claim 14, Cooper et al. discloses the command messages comprise one or more of control data or identification data of the first lead communication device or the second lead communication device (Cooper et al. [0024] the local data signals may be distributed power (DP) signals sent between lead and remote units to allocate power outputs for tractive and braking efforts among the propulsion-generating vehicles on the vehicle system when the total power output is distributed).

Regarding claim 17, Cooper et al. discloses determining a status of at least one of the first lead communication device or the second lead communication device based on the response message (Cooper et al. [0024]  local data signals may include confirmation signals sent to acknowledge receipt of a received control signal and status signals sent to communicate a current status of a propulsion-generating vehicles and operating parameters of machinery thereof).

Regarding claim 18, Cooper et al. discloses communicating a status message including the status of the at least one of the first lead communication device (Cooper et al. [0021] the remote wireless control signals may warn an operator of the vehicle system of a changing route condition, such as a change in the speed limit, an upcoming section of the route being occupied by another vehicle system, an upcoming section of the route being damages, and the like) or the second lead communication device with a remote server disposed off-board the vehicle system (Cooper et al. [0021] the remote wireless communication devices on the propulsion-generating vehicles are configured to communicate with an off-board signaling device that is located remotely from the vehicle system [0023] the off-board signaling device may be a wayside transponder installed at various block points and/or route locations that send PTC signals to the vehicle system).

Regarding claim 19, Cooper et al. discloses determining a status of at least one of the first remote communication device or the second remote communication device based on the response messages (Cooper et al. [0039] If the lead unit were to request status updates, each remote unit would be able to transmit its own status and also the statuses it has received from other remote units).

Regarding claim 20, Cooper et al. discloses a communication system (Cooper et al. FIG. 1; [0004] a communication system includes a wireless communication device and a controller, where the wireless communication device is configured to be disposed onboard a vehicle system having two or more propulsion-generating vehicles) comprising: 
first  (Cooper et al. FIG. 2, local wireless communication device 208) and second lead communication devices (Cooper et al. FIG. 2, remote wireless communication device 206) disposed onboard a lead vehicle (Cooper et al. FIG. 1, lead propulsion-generating vehicles 104A) of a vehicle system (Cooper et al. FIG. 1, vehicle system 102); and 
first  (Cooper et al. FIG. 2, remote locomotive local wireless communication device 208) and second remote communication devices  (Cooper et al. FIG. 2, remote locomotive local wireless communication device 206) disposed onboard a remote vehicle of the vehicle system (Cooper et al. FIG. 1, remote locomotive/propulsion-generating vehicles 104B-D), 
wherein the first and second lead communication devices are configured to communicate repeated command messages to the first and second remote communication devices (Cooper et al. [0013] the local wireless communication device communicates local messages between the propulsion-generating vehicles in the vehicle system to coordinate operations of the propulsion-generating vehicles, in relation to [0017] one propulsion-generating vehicle is designated as a lead (or active) unit and issues command messages to one or more propulsion-generating vehicles designated as remote units, where the command messages may be transmitted wirelessly as local data signals from the lead unit to the remote units) in an interleaving process (Cooper et al. [0037] the communications may be interleaved or multiplexed, or the remote device may have multiple transceivers to allow for concurrent signal communication) within a first portion of plural time slots of a message exchange cycle (Cooper et al. [0051] From time t2 to t3 only local data signals are received), and 
wherein the first and second remote communication devices are configured to communicate repeated response messages (Cooper et al. [0027] upon receipt, the remote units may be configured to implement the control signals and use the local wireless communication devices to send confirmation signals back to the lead unit) to the first and second lead communication devices in the interleaving process (Cooper et al. [0037] the communications may be interleaved or multiplexed, or the remote device may have multiple transceivers to allow for concurrent signal communication) within a second portion of plural time slots of the message exchange cycle (Cooper et al. [0051 from time t0 to t1, only remote data signals are received by the remote wireless communication device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. in view if Kull et al. (US 5720455 A).

Regarding claims 4, 15, Cooper et al. does not expressly disclose the response messages identify the first lead communication device or the second lead communication device from which the command message was received.
Kull et al. for example from an analogous field of endeavor (Kull et al. [Col 1, ln 63 - 67], a Distributed Power Control (DPC) communication system having a plurality of communication modules, each communication module being mounted in a respective one of a plurality of locomotives in a train consist) discloses identifications the first lead communication device or the second lead communication device (Kull et al. [Col 2, ln 12 - 18], the lead unit and the remote units store a unique identifier for the lead unit, and the lead unit also stores unique identifiers for each of the remote units and each of the remote units store the unique identifier for the respective remote unit, and the lead and remote units store an index indicating a position of the unit in the train consist).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the response messages identify the first lead communication device or the second lead communication device from which the command message was received as taught by Kull et al. with the system of Cooper et al. in order to authenticate the message (Kull et al. [Col 92, ln 18 - 23]).

Regarding claim 5, 16, Cooper et al. does not expressly disclose the response messages identify the first remote communication device or the second remote communication device from which the response message is communicated.
Kull et al. for example from an analogous field of endeavor (Kull et al. [Col 1, ln 63 - 67], a Distributed Power Control (DPC) communication system having a plurality of communication modules, each communication module being mounted in a respective one of a plurality of locomotives in a train consist) discloses identifications the first lead communication device or the second lead communication device (Kull et al. [Col 2, ln 12 - 18], communication from the lead unit to the remote units is effected by the lead unit sending a command message having a source field, a destination field, and a command field, where the source field contains the unique identifier for the particular lead unit and when a remote unit receives the command message, it compares the contents of the source field against its stored lead identifier and compares the contents of the message's destination field against the remote's own identification number).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the response messages identify the first remote communication device or the second remote communication device from which the response message is communicated as taught by Kull et al. with the system of Cooper et al. in order to authenticate the message (Kull et al. [Col 92, ln 18 - 23]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rajendran et al. (US 20150375764 A1I is cited to show a wireless communication device of a vehicle system that includes one or more antennas configured to be disposed onboard a first vehicle of the vehicle system, a first modem configured to be disposed onboard the first vehicle and to communicate a first wireless signal to one or more of a second vehicle of the vehicle system or an off-board device using the one or more antennas, and a second modem configured to be disposed onboard the first vehicle and to communicate a second wireless signal to the one or more of the second vehicle or the off-board device using the one or more antennas. The first modem is configured to communicate the first wireless signal via a first type of wireless communication link and the second modem is configured to communicate the second wireless signal via a different, second type of wireless communication link, which is similar to aspects of the claimed invention.
Brand et al. (US 20110270475 A1) is cited to show monitoring of different conditions that are simultaneously or concurrently experienced by different vehicles in the same consist and using the monitored conditions to locally change operations of one or more of the vehicles, where operations data related to one or more vehicles of the consist is acquired from one or more of plural different locations in the consist. The operations data and location data related to where the operations data is acquired are communicated to a first vehicle of the consist. Command data is formed based on the operations data and the location data, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416          

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416